Citation Nr: 1639642	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of sprain injury, left ankle with mild degenerative changes to include calcaneal spurring, currently rated as 10 percent disabling (left ankle arthritis).  

2.  Entitlement to an increased rating for chronic instability, left ankle associated with residuals of sprain injury, left ankle with mild degenerative changes to include calcaneal spurring, currently rated as 20 percent disabling (left ankle instability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing in August 2015 and a copy of that transcript is of record.  

In October 2015, the Board remanded this matter for further development.

During the course of the appeal, in a January 2016 Decision Review Officer (DRO) decision, the Veteran's claim for entitlement to service connection for a neck disability was granted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2015 Board remand included directives for a new VA examination to address the current severity of the Veteran's service-connected left ankle arthritis and left ankle instability.  The Veteran underwent additional VA examination relating to his ankle disabilities in December 2015.  However, the December 2015 VA examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing, and for both the service-connected left and nonservice-connected right ankle.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The December 2015 VA examination also did not address the severity of the Veteran's left ankle instability.  Consequently, another examination to assess the current severity of the Veteran's left ankle disabilities is necessary.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from October 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorization, obtain any additional private treatment records as the Veteran may identify relevant to his claims.

2. Obtain any additional VA treatment records, including those dated from October 2015 to the present.

3. Then, schedule the Veteran for a new VA examination to determine the current nature and severity of his left ankle arthritis and left ankle instability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

Range of motion studies should include in active and passive motion and in weight-bearing, and non-weight-bearing, for both the left and right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle.

The examiner should also specifically note whether the Veteran's ankle instability is slight, moderate, or severe.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected left ankle arthritis and left ankle instability in terms of the functional limitations caused by these disabilities.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected left ankle disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

